                                                                  USDC SDNY
                                                                  DOCUMENT
UNITED STATES DISTRICT COURT                                      ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                     DOC #:
 ------------------------------------------------------------ X   DATE FILED: 12/5/2019
 HYEYOON JUNG, individually and on behalf of :
 all others similarly situated                                :
                                                              :
                                              Plaintiffs,     :     19-CV-8624 (VEC)
                                                              :
                            -against-                         :         ORDER
                                                              :
 GINA GROUP INC.,                                             :
                                                              :
                                              Defendant. :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on November 19, 2019, Defendant moved to dismiss the Complaint, Dkt. 4;

        WHEREAS on December 4, 2019, Plaintiffs filed an Amended Complaint, Dkt. 10;

        WHEREAS the Clerk of Court rejected the Amended Complaint for failure to comply

with the Court’s Order dated November 26, 2019, Dkt. 9;

        WHEREAS this case has been referred to the Court-Annexed Mediation Program, Dkt. 7;

        IT IS HEREBY ORDERED that the Court’s November 26 Order, Dkt. 9, is VACATED.

        IT IS FURTHER ORDERED that Defendant’s Motion to Dismiss, Dkt. 4, is DENIED as

moot.

        IT IS FURTHER ORDERED that the deadline for Defendant to answer or otherwise

respond to the Amended Complaint shall be stayed until 30 days after the conclusion of all

Mediation in this case. No later than one week after the conclusion of Mediation, the parties

must submit a joint letter informing the Court whether they were able to settle this case.
       The Clerk of Court is respectfully directed to accept the Amended Complaint, Dkt. 10,

for filing and to close the open motion on Dkt. 4.

SO ORDERED.
                                                     _________________________________
Date: December 5, 2019                                     VALERIE CAPRONI
      New York, NY                                       United States District Judge




                                                 2
